Citation Nr: 0807126	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-44 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from February 1990 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision that 
denied service connection for the cause of the veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran died in June 2002.  The death certificate lists 
the immediate cause of death as anaplastic oligodendroglioma.  
During his lifetime, service connection was established for 
synovitis of both hands (rated 10 percent); scar residuals of 
adenitis of the left groin (rated 0 percent), and a strain of 
the arch of the right foot (rated 0 percent).  

The appellant essentially contends that the oligodendroglioma 
that caused the veteran's death was incurred in service, to 
specifically include environmental exposure he received 
during the Gulf War.  

The veteran's service medical records do not refer to 
treatment for a brain tumor or for any brain disorders.  

Post-service private treatment records show treatment for 
disorders including a brain tumor.  A November 1998 
consultation report from a private facility (Lourdes 
Hospital) indicated that the veteran suffered a gran mal 
seizure and that a computed tomography scan of his brain 
showed evidence of a left posterior parietal hypodense 
lesion.  The impression was new onset seizures secondary to 
left posterior parietal hypodense lesion, most probably low 
grade glioma.  A December 1998 operative report from United 
Health Services Hospitals showed that the veteran underwent a 
stealth-associated posterior parietal craniotomy; a gross 
total resection of the tumor and implantation of the glial 
wafers in the tumor cavity using five wafers; and insertion 
of a postoperative intracranial pressure monitor.  The 
postoperative diagnosis was left posterior parietal glioma 
with frozen section of grade III glioma.  A December 1998 
pathology report related a diagnosis of anaplastic 
oligodendroglioma.  The veteran continued to receive 
treatment on numerous occasions.  A June 2002 discharge 
summary from Lourdes Hospital noted that the veteran was 
admitted and was treated with palliative measures.  It was 
reported that he ultimately expired.  The final diagnosis was 
oligodendroglioma.  

There are several statements of record from physicians as to 
the etiology of the veteran's brain tumor.  A December 1999 
statement from S. A. Bajwa, M.D., noted that the veteran was 
found to have a left posterior parietal brain tumor in 
November 1998, that he underwent surgery, and that he was 
found to have a grade III glioma.  Dr. Bajwa stated that a 
tumor of that type was unusual in a person so young which 
opened the possibility of some precipitating cause for such a 
tumor.  It was noted that up until the incidental finding of 
the tumor which was found only after the veteran suffered a 
seizure, he had been healthy and was in the Armed Forces.  
Dr. Bajwa stated that while there is no specific information 
to directly tie the veteran's tumor to any service connected 
exposure, it certainly raised the question of the possibility 
of such a connection.  

A January 2000 statement from J. A. Reading, M.D., noted that 
the veteran had been under his care for a resected and 
irradiated oligodendroglioma.  Dr. Reading stated that an 
oligodendroglioma was an unusual cancer and that it was 
difficult to clearly link the appearance of the veteran's 
cancer to his military service in the Persian Gulf.  Dr. 
Reading noted, however, that enough questions existed 
regarding the health of Gulf War veterans that he believed 
that one must question the possibility that the veteran's 
brain tumor might be, in part, related to an environmental 
exposure incurred during his military service.  

A January 2001 statement from A. M. Gordon, M.D., indicated 
that the veteran was diagnosed with new onset seizures in 
November 1998, approximately six years after his discharge 
from the service.  It was noted that the final pathology and 
microscopy revealed an anaplastic oligodendroglioma.  Dr. 
Gordon stated that such tumor occurred most often in the 
third and fourth decades and was relative infrequent, 
constituting 5 to 7 percent of all intracranial gliomas.  Dr. 
Gordon indicated that numerous studies investigating Gulf War 
illnesses had suggested an increased symptomatology amongst 
Gulf War veterans.  Dr. Gordon stated that there was 
currently no data providing an association between exposures 
in the Gulf War and the development of brain cancer.  Dr. 
Gordon reported, however, that the veteran's type of brain 
cancer occurred infrequently and one must consider the 
possible precipitating factors.  It was noted that the 
typical oligodendroglioma was slow growing.  Dr. Gordon 
commented that given that fact, it was also possible to 
conceive that the tumor could have existed during the 
veteran's period of service or within the presumptive period.  

In January 2002, the Board received a Veterans Health 
Administration (VHA) opinion as to the etiology of the 
veteran's brain tumor.  The physician stated that, first, he 
was not an expert on malignant gliomas and their growth 
rates.  The physician then noted that the veteran's tumor was 
high grade and that it was unlikely present for six years 
before diagnosis.  The physician also stated that he did not 
believe anyone understood Gulf War syndrome or the toxicities 
of the exposures there.  It was noted that no data at the 
present time linked brain tumors with the Persian Gulf.  The 
physician commented that his opinion might change as the 
database for Persian Gulf veterans matured and was further 
evaluated.  

The Board observes that the VHA physician above specifically 
indicated that he was not an expert on malignant gliomas or 
growth rates.  Given the conflicting opinions in this matter 
and the statement by the VHA physician, the Board is of the 
view that a medical opinion should be obtained on remand.  

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with the requirements indicated in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.  
        
Accordingly, the case is REMANDED for the following:  

1. Send the appellant a VCAA notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
veteran's death, as outlined by the Court 
in Hupp.  Also, advise the appellant that 
an effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman.  

2.  Make arrangements for the claims 
folder to be reviewed by an oncologist 
(preferably a specialist in brain tumors) 
for a medical opinion as to the likely 
etiology of the veteran's fatal condition.  
Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to:  
a) whether it is at least as likely as not 
(50 percent or greater possibility) that 
the cancer that killed the veteran was 
present during service or the first post 
service year; and  b) whether it is as 
likely as not (50 percent or greater 
possibility) that the veteran's anaplastic 
oligodendroglioma was etiologically 
related to his period of service, to 
include his service in the Persian Gulf.  
The examiner should specifically comment 
as to whether the veteran's brain tumor 
may have been present during service and 
whether it may have been related to 
environmental hazards associated with 
active service in the Persian Gulf.  The 
examiner should also comment on the 
medical opinions provided by Dr. Bajwa, 
Dr. Reading, and Dr. Gordon.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

